DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the drawing, filed on May 24th, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Election/Restrictions
Applicant's election without traverse of Species I directed to Figs. 1-5 and 6 (claims 1-8, 11-16 and 19-20) in the reply filed on May 24th, 2022 is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JUNG (Pub. No.: US 2017/0092638 A1).
Regarding claim 1, JUNG discloses a semiconductor device in Figs. 5-6, comprising: a substrate comprising: a first active region (active region AR1) elongated in a first direction (direction DR2) (see Fig. 5 and [0076]); and a second active region (active region AR2) elongated in the first direction (direction DR2) (see Fig. 5 and [0076]); an isolation structure (gate pickup region GPR including silicon oxide and including device isolation layer IL0) disposed between the first active region and the second active region (see Fig. 5 and [0078], [0130]); a first gate structure (gate line 23) continuously elongated in a second direction (direction DR1) and disposed on the first active region, the second active region, and the isolation structure (see Fig. 5-6 and [0079]); a second gate structure (gate line 24) continuously elongated in the second direction and disposed on the first active region, the second active region, and the isolation structure  (see Fig. 5-6 and [0079]); a first slot contact structure (interconnect 204) continuously elongated in the second direction and disposed between the first gate structure and the second gate structure in the first direction, wherein the first slot contact structure is disposed on the first active region, the second active region, and the isolation structure (see Figs. 5-6 and [0102]); a first gate contact structure (gate contact 302) disposed on and electrically connected with the first gate structure (see Fig. 5 and [0115]); and a second gate contact structure (gate contact 303) disposed on and electrically connected with the second gate structure (see Fig. 5 and [0115]), wherein the first gate contact structure and the second gate contact structure are disposed at two opposite sides of the first slot contact structure in the first direction respectively (gate contacts 303 and 305 are formed on each side of interconnect 204 in plan-view).
Regarding claim 2, JUNG discloses the semiconductor device according to claim 1, wherein the second direction is orthogonal to the first direction (direction DR1 and direction DR2) (see Fig. 5).
Regarding claim 3, JUNG discloses the semiconductor device according to claim 1, wherein the first gate contact structure and the second gate contact structure are disposed between the first active region and the second active region in the second direction (between AR1 and AR2), and the first gate contact structure and the second gate contact structure do not overlap the first active region and the second active region in a thickness direction of the substrate (see Fig. 5).
Regarding claim 4, JUNG discloses the semiconductor device according to claim 1, wherein the first gate contact structure and the second gate contact structure are disposed above the isolation structure (above device isolation layer IL0), and there is not any active region disposed between the first active region and the second active region (see Fig. 5, 10 and [0130]).
Regarding claim 5, JUNG discloses the semiconductor device according to claim 1, wherein a length of the first gate contact structure in the second direction and a length of the second gate contact structure in the second direction are less than a length of the isolation structure in the second direction (device isolation layer or structure being define by the spacing between AR1 and AR2 and longer than the width of gate contacts 302 and 303) (see Figs. 5 and 10).
Regarding claim 6, JUNG discloses the semiconductor device according to claim 5, wherein the length of the first gate contact structure in the second direction is equal to a length of the first gate contact structure in the first direction, and the length of the second gate contact structure in the second direction is equal to a length of the second gate contact structure in the first direction (gate contacts 302 and 303 are identical) (see Figs. 5-6).
Regarding claim 12, JUNG discloses the semiconductor device according to claim 1, wherein the first gate structure disposed on the first active region (gate line 23 on AR1) and the second gate structure disposed on the first active region (gate line 24 on AR1) comprise a gate electrode (MG1) of a first transistor (FinFET), the first gate structure disposed on the second active region (gate line 23 on AR2) and the second gate structure disposed on the second active region (gate line 24 on AR2) comprise a gate electrode (MG1) of a second transistor (FinFET), and the gate electrode of the first transistor is electrically connected with the gate electrode of the second transistor (connecting through connection line 116) (see Figs. 5-6, 10 and [0121], [0130-0137]).
Regarding claim 19, JUNG discloses the semiconductor device according to claim 1, wherein the first active region and the second active region comprises a fin-shaped structure respectively (see Fig. 10 and [0018] and [0131]).
Regarding claim 20, JUNG discloses the semiconductor device according to claim 1, wherein the first gate structure and the second gate structure comprise a metallic conductive material respectively (metal gate MG1) (see [0136-0137]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG (Pub. No.: US 2017/0092638 A1), as applied to claim 1 above.
Regarding claim 11, JUNG discloses the semiconductor device according to claim 1, but fails to disclose wherein a distance between the first gate contact structure and the first slot contact structure in the first direction and a distance between the second gate contact structure and the first slot contact structure in the first direction are less than or equal to 12 nanometers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a distance between the first gate contact structure and the first slot contact structure in the first direction and a distance between the second gate contact structure and the first slot contact structure in the first direction are less than or equal to 12 nanometers because the distance between the gate contact structures and the slot contact structure can be modified by manufacturing layout for reducing the overall size of the chip, but the same time the distance needed to be adjusted for reducing parasitic resistance. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233    

      Allowable Subject Matter
Claims 7-10 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: further comprising: a dielectric layer disposed on the first gate contact structure, the second gate contact structure, and the first slot contact structure, a first opening penetrating the dielectric layer on the first gate contact structure and exposing a part of the first gate contact structure, a second opening penetrating the dielectric layer on the second gate contact structure and exposing a part of the second gate contact structure, and a first conductive line disposed on the dielectric layer and elongated in the first direction, wherein a part of the first conductive line is disposed on the first gate contact structure, and the first conductive line is electrically connected with the first gate contact structure via the first opening as recited in claim 7; wherein the first slot contact structure is electrically connected with a first source/drain region of the first transistor and a first source/drain region of the second transistor as recited in claim 13; and wherein the first transistor is a P-type transistor in an inverter, and the second transistor is an N-type transistor in the inverter as recited in claim 16. Claims 8-10, 14-15 and 17 depend on claim 7, 13 and 16 and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818